OPINION
After a trial by jury, Shawntae Dixon was found guilty of two counts of kidnaping, four counts of felonious assault, and six counts of complicity to commit rape.  The trial court imposed concurrent sentences of eight years on the two kidnaping and four felonious assault counts and concurrent terms of ten years on the six counts of complicity to commit rape.  The court ordered the concurrent eight year sentences to be consecutive to the concurrent ten year sentences, for a total aggregate sentence of eighteen years.  The trial court also determined that Dixon was a sexual predator.
Counsel for Dixon filed a notice of appeal, and appellate counsel was appointed by the court to prosecute the appeal.  On February 1, 2002, appointed appellate counsel filed an Anders brief pursuant to Anders v.California (1986), 386 U.S. 738, wherein he represented that after review of the record he could find no arguably meritorious issues for appellate review.
On February 5, 2002, this court, by decision and entry, notified Dixon that her appointed appellate counsel had filed an Anders brief, and we granted Dixon sixty days from February 5, 2002, to file any pro se
assignments of error that she wished to present to this court.
No response to this decision and entry has been received by this court.
Pursuant to our responsibilities under Anders, we have independently reviewed the entire record in this case and conclude, as did appointed appellate counsel, that there are no arguably meritorious issues for appellate review and that an appeal in this case would be frivolous.
Accordingly, the judgment appealed from will be affirmed.
GRADY, J. and YOUNG, J., concur.